Title: From James Madison to Tobias Lear, 19 June 1806
From: Madison, James
To: Lear, Tobias



Sir,
Department of State 19th. June 1806

The Government of Algiers having expressed a desire to have the benefit of the services of an American Physician, Dr. Thomas Triplitt has been selected to reside there.  In the inclosed copy of his instructions you will see the objects his appointment is intended to favor and the footing upon which it is placed.  As Dr. Triplitt enjoys reputation in his profession and is recommended by his personal qualities, he will not fail to merit your confidence and Protection.
It will be necessary that you should acquaint the Dey of the appointment, taking care to guard against the error which may be entertained, that Dr. Triplitt is to administer his profession exclusively for the Regency and giving it to be clearly understood that he may retire from Algiers, whenever his views furnish an inducement.
Since my letter of —— a copy of which is inclosed, I have remained without any information from you.
The Ambassador of Tunis is on his way to Boston, where he will be received on board the Brig Franklin in order to his return.  The captured Xebeque and her prizes not being now at the disposal of the United States, the Brig is intended to be given to the Bey in lieu of them, and will doubtless prove an acceptable substitute.  I have the honor to be &c

James Madison

